This is an appeal by the employer and carrier from an award and decision of the State Industrial Board made on the 9th day of September, 1935. The claimant was a night matron in the employ of the Society for the Prevention of Cruelty to Children and whose duties were to attend children at the shelter maintained by the employer. The employer’s first report of injury states: “ Contracted scarlet fever while place of business was under quarantine for scarlet fever.” Claimant had been nursing children who had contracted scarlet fever. Medical testimony was that claimant’s illness was the result of her tending the children who had scarlet fever. Claimant developed a sore throat and a doctor was called, and diagnosed her condition as scarlet fever. The first child that the claimant attended contracted scarlet fever on February 19, 1935, and she took care of that child until the twenty-first when she was removed from the shelter and the shelter was placed under quarantine. On February 28, 1935, the claimant took care of the second child, Johnny, who was removed from the shelter March first. The shelter was still under quarantine. Approximately eight days elapsed between the time the first child contracted scarlet fever and the second child. Four days elapsed from that time until the claimant contracted *762the disease. The claimant was brought into direct contact with the children suffering from scarlet fever when they vomited, coughed or took their medicine. The medical evidence shows that scarlet fever is extremely contagious, and that the period of incubation of this disease was from twenty-four hours to one week. Award unanimously affirmed, with costs to the State Industrial Board. Present —■ Hill, P. J., Rhodes, McNamee, Crapser and Heffeman, JJ.